Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is in response to applicants’ amendment of 2 March 2021. The amendments to the claims did not overcome the 35 USC 112 rejection. The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection has been modified in the view of the amendments to claims and the new claims 23-25.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The newly claimed composition of claims 1-25 of a thermal barrier material comprising 26-53 or 35-53 wt% of a plurality of clays and the remainder includes at least one of magnesium silicate, alumino-borosilicate glass, rock wool, basalt fibers, acrylic latex, fatty alcohol alkoxylate, anionic polyacrylamide, acrylamide copolymer coagulant and aluminum trihydrate is not disclosed in the originally filed disclosure and thus is new matter. The newly claimed composition of claim 21 wherein the total amount of acrylic latex, fatty alcohol alkoxylate, anionic polyacrylamide, acrylamide copolymer coagulant, and cellulose fibers in the material is 1.63-6.05 wt% is not disclosed in the originally filed disclosure and thus is new matter. The newly claimed composition of claims 22 and 25 wherein the plurality of clays comprises 2-5 
	The only compositions for the thermal barrier material disclosed in the originally filed disclosure is TI650 and TI1000 found in table 1. TI650 contains of 2-5 wt% aluminum phyllosilicate clay, 4-7 wt% phyllosilicate, 17-23 wt% hydrous aluminum silicate, 12-18 wt% hydrous magnesium silicate, 17-23 wt% magnesium silicate, 17-23 wt% aluminum trihydrate, 2-6 wt% alumino-borosilicate glass, 1-1.5 wt% dye, 6-8 wt% rock wool ,1-6 wt% basalt fiber, 0.07-1.2 wt% acrylic latex, 0.01-0.05 wt % fatty alcohol alkoxylate, 0.5-1.5 wt% anionic polyacrylamide, 0.05-1.5 wt% acrylamide copolymer coagulant, and 1-1.8 wt% cellulose fibers. The range of the sum of the taught amounts of acrylic latex, fatty alcohol alkoxylate, anionic polyacrylamide, acrylamide copolymer coagulant, and cellulose fibers in TI650 is 1.63-6.05 wt%. The range of the sum of the taught amounts of aluminum phyllosilicate clay, phyllosilicate, hydrous aluminum silicate and hydrous magnesium silicate is 35-53 wt%.
	TI1000 contains of 2-5 wt% aluminum phyllosilicate clay, 4-7 wt% phyllosilicate, 8-12 wt% hydrous aluminum silicate, 12-18 wt% hydrous magnesium silicate, 8-12 wt% magnesium silicate, 35-43 wt% aluminum trihydrate, 2-6 wt% alumino-borosilicate glass, 0.5-1.5 wt% dye,  6-8.5 wt% rock wool, 4-7 wt% basalt fiber, 0.05-0.95 wt% acrylic latex, 0.01-0.05 wt % fatty alcohol alkoxylate, 0.5-1.5 wt% anionic polyacrylamide, and 0.05-1.5 wt% acrylamide copolymer coagulant. TI1000 does not contain cellulose fibers. The range of the sum of the 
	These two compositions of the originally filed disclosure also do not support the claims which teach that claimed components can be present in any amount as long as that total is in the range of 26-53 or 35-53 wt% for the plurality of clays and the total of the remainder components is in the range of 47-74 or 65-74 wt%. Given the above, the newly claimed compositions of claims 1-22 are new matter and therefore fail to comply with the written description requirement.  
	The amendments did not overcome the rejections since the amended and new claims still include new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 23, 21 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 23 and 26, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 21 includes cellulose fiber in the list of remaining components but it does not appear in claim 1, from which claim 21 depends. Thus claim 21 is indefinite for including a component not in claim 1. 
Allowable Subject Matter
Claim 26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	There is no teaching or suggestion by the art of a thermal barrier having the composition of claim 26.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/17/21